Case: 14-12165     Date Filed: 05/20/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-12165
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 2:11-cv-14420-KMM

DAVID HERNANDEZ,

                                                                 Plaintiff-Appellant,
versus

SECRETARY FLORIDA DEPARTMENT OF CORRECTIONS, et al.,

                                                                          Defendants,
DR. CHRYSSIADIS,
Chief Healthcare Administrator of Operations,
et al., in their official and individual capacity,
SHARON DANIELS,
Senior Health Care Administrator,
                                                              Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                    (May 20, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.
                Case: 14-12165        Date Filed: 05/20/2015       Page: 2 of 6


PER CURIAM:

       David Hernandez is a Florida prison inmate. In his pro se complaint in this

case, he alleges that in the evening of August 9, 2010, he slipped and fell while

coming out of the shower at Martin Correctional Institution (“MCI”) and

dislocated his right shoulder. He claims that Dr. Mary Chryssiadis, the Chief

Health Administrator at MCI delayed in providing him with adequate pain

medication and consequently caused him to suffer unnecessary pain. He claims

that Sharon Daniels, the Health Service Administrator at MCI, delayed in

rescheduling his cancelled appointment with the orthopedic surgeon, and that delay

caused him to suffer unnecessary pain. He alleges that these two individuals were

indifferent to his serious medical needs, in violation of the Eighth Amendment, and

seeks damages pursuant to 42 U.S.C. § 1983.

       After the parties joined issue and following discovery, both sides moved the

District Court for summary judgment. The court referred the motions to a

Magistrate Judge, and he recommended that the court grant the defendants’

motions.1 The District Court followed the recommendation and granted

defendants summary judgment. 2 Hernandez appeals the court’s order granting the



       1
           The Magistrate Judge agreed with the defendants that the record failed to establish the
constitutional violations alleged. Since he concluded that a constitutional claim of deliberate
indifference had not been established, he did not address the defendants’ argument that they were
entitled to qualified immunity.

                                                2
               Case: 14-12165      Date Filed: 05/20/2015      Page: 3 of 6


defendants’ summary judgment and denying his motion for summary judgment.

He argues that the evidence, including the medical records, the several grievances

he filed complaining of the quality of the medical care he was provided, and his

own affidavit, supported the granting of summary judgment in his favor. We

disagree and accordingly affirm.

                                             I.

       We review the District Court’s grant of summary judgment de novo, viewing

all evidence and the inference it yields in the light most favorable to Hernandez.

Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005). Summary

judgment is appropriate when the record shows that there is no genuine issue as to

any material fact, and the moving party is entitled to a judgment as a matter of law.

Id.

       The Eighth Amendment forbids “cruel and unusual punishments.” U.S.

Const. amend. VIII. The Supreme Court has interpreted the Eighth Amendment to

include “deliberate indifference to serious medical needs of prisoners.” Estelle v.

Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291, 50 L. Ed. 2d 251 (1976).




       2
         The Magistrate Judge recommended that Hernandez’s motion for summary judgment
be denied, and the District Court ruled accordingly. The Magistrate Judge also denied
Hernandez’s motion to strike certain evidence the defendants submitted in support of their
motions for summary judgment. Hernandez challenges the ruling in this appeal. We find no
abuse of discretion in the ruling and therefore reject Hernandez’s challenge.
                                             3
              Case: 14-12165     Date Filed: 05/20/2015    Page: 4 of 6


      “To show that a prison official acted with deliberate indifference to serious

medical needs, a plaintiff must satisfy both an objective and a subjective inquiry.”

Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003). First, a plaintiff must show

that he had an objectively serious medical need, that the defendants’ were

deliberately indifferent to that need; and that there was a causal link between that

indifference and the plaintiff’s injury. Mann v. Taser Intern., Inc., 588 F.3d 1291,

1306-07 (11th Cir. 2009). A serious medical need is “one that has been diagnosed

by a physician as mandating treatment or one that is so obvious that a lay person

would easily recognize the necessity for a doctor’s attention.” Farrow, 320 F.3d at

1245 (quotation omitted). In either situation, the need must be “one that, if left

unattended, poses a substantial risk of serious harm.” Id. (quotations and alteration

omitted).

      To establish the sort of constitutional violations Hernandez has alleged, the

plaintiff must show that the defendant (1) had subjective knowledge of a risk of

serious harm, (2) disregarded the risk, and (3) displayed conduct beyond gross

negligence. Id. at 1245. In other words, the plaintiff must demonstrate that the

defendant was “aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists” and drew the inference. Id. (quotation

omitted). Conduct that is more than mere negligence includes, inter alia, grossly

inadequate care and a delay in treatment. McElligott v. Foley, 182 F.3d 1248, 1255


                                          4
              Case: 14-12165     Date Filed: 05/20/2015    Page: 5 of 6


(11th Cir. 1999). Even when treatment is ultimately provided, deliberate

indifference may be "inferred from an unexplained delay in treating a known or

obvious serious medical condition,” and the reason for the delay is relevant in

determining whether there has been unconstitutional conduct. Id. (citation

omitted). Choosing an easier but less efficacious course of treatment can also

demonstrate deliberate indifference. Id.

      However, neither a difference in medical opinion between the inmate and

the care provider, nor the exercise of medical judgment by the care provider,

constitutes deliberate indifference. See Estelle, 429 U.S. at 108, 97 S.Ct. at 293.

Medical treatment violates the Eighth Amendment only when it is so grossly

incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness. Harris v. Thigpen, 941 F.2d 1945, 1505 (11th

Cir. 1991). In the context of a correctional system’s response to a prisoner’s

medical needs, medical treatment only violates the Eighth Amendment if it

amounts to an “unnecessary and wanton infliction of pain.” Id. at 1504-05

(quotation omitted).

      The District Court’s decision to grant the defendants, and deny Hernandez,

summary judgment was appropriate because the record supports a finding that the

defendants were not deliberately indifferent to his shoulder injury. From the

morning after the injury and throughout his entire time at MCI, Dr. Chyrssiadis


                                           5
              Case: 14-12165    Date Filed: 05/20/2015   Page: 6 of 6


provided ongoing care, even when he refused physical therapy. Any contentions

about the type of medication or treatment he received amounted to complaints

about Dr. Chryssiadis’s exercise of medical judgment, which do not rise to the

level of deliberate indifference. As for Daniels, she responded to Hernandez’s

grievance about a cancelled appointment, informing him that the appropriate

personnel had rescheduled the appointment. Thus, neither Dr. Chryssiadis nor

Daniels acted with deliberate indifference to Hernandez’s needs, and summary

judgment was appropriately granted in their favor.

      AFFIRMED.




                                         6